                        UNITED STATES DISTRICT GOURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                  NO. 5:20-cr-00180-D-2

UNITED STATES OF AMERICA               ]
                                       ]
               V.                      ] .     ORDER FOR EXAMINATION
                                       ]       ON CAPACITY TO PROCEED ,
ANTHONY RASHAD DAWSON                  ]


       This matter is before the court on defendant's motion for a competency evaluation

filed August 7, 2020, pursuant to 18 U.S.C. §§ 4241, 4247, to which the government does

_not object. Upon finding that there is reasonable cause to believe that defendant may

presently be suffering from a mental disease or defect rendering him mentally

incomp~tent to the extent that he is unable-to understand the nature and consequences of

the proceeding against him or to assist properly in his defense, the motion is ALLOWED.

       It is hereby ORDERED that the defendant shall be evaluated on an outpatient

basis by a board certified forensic psychiatrist or psychologist, at no expense to the

defen~ant, pursuant to 18 U.S.C. §4247(b). Said examination shall be completed in a

reasonable period of time, not to exceed 90 days. Any continuance of this 90 day period-

must be pre-approved by the Court. A report prepared by the designated examiner shall

be filed with the court, and copies served on counsel for defendant and the United States,

as provided by 18 U.S.C. §4247(c). The Defendant will continue to be detained.

       The delay occasioned by the granting of the instant motion is hereby excluded

from computation for purposes of the Speedy Trial Act, pursuant to 18 U.S.C. §

3161(h)(8)(A). The undersigned finds, after weighing all relevant factors, that the

interests of justice are best served by granting the motion.




      Case 5:20-cr-00180-D Document 33 Filed 08/18/20 Page 1 of 2
       The court shall notice a date for the hearing on defendant's competency

immediately after provision of the report made mention of above.

       SO ORDERED, this ___!..8_ day of August, 2020.




                                             ~          h a,,e...A
                                            ThHonorable James C. Dever, III
                                            United States District Court Judge




      Case 5:20-cr-00180-D Document 33 Filed 08/18/20 Page 2 of 2
